Citation Nr: 1451284	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In denying the Veteran's claim, the RO only considered entitlement to service connection for PTSD.  Despite the actions taken by the RO, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's PTSD appeal stemming from the January 2011 denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA outpatient treatment records do reasonably raise other psychiatric diagnoses, to include bipolar disorder symptoms, an adjustment disorder with depressed mood, and an anxiety disorder.  Accordingly, the issue has been rephrased above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

In connection with her claims, the Veteran identified a private family clinic, Herman Kiefer Family Clinic, whom she sees for herpes outbreaks.  In December 2011, the RO received notice from Herman Kiefer Family Clinic that they needed additional information to properly identify the patient, namely her birthdate.  Rather than following up on this notice, the RO improperly concluded that the clinic did not have any relevant records for the Veteran.  Corrective action is required.  The Veteran should be asked to provide a new release form for this family clinic providing her identifying information, to include her birthdate.  

The RO should also take this opportunity to obtain any other records identified by the Veteran and, in any case, VA outpatient treatment records from March 2013 to the present.

These claims must also be remanded for additional VA examinations.  

With regard to the herpes increased rating claim, the Veteran contends her herpes condition, which is manifested by painful outbreaks three times a month to include on her genitals, mouth, and eyes, has worsened since the last VA examination.  She was last afforded a VA examination for this condition in May 2011, over three years ago.  At that time, the Veteran did not have an active outbreak nor did the examiner appreciate any residuals from prior outbreaks.  VA outpatient treatment records through 2013 confirm frequent refills of her medication for herpes.  

In light of the Veteran's contentions, evidence of additional treatment, and the time lapse since the last VA examination, the Board concludes a new VA examination is necessary to ascertain the current severity of her service-connected disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

With regard to her psychiatric claim, the Veteran has identified various stressful incidents, to include pre-service, in-service, and post-service.  She indicates an incident in her childhood where her brother's finger was cut and there was blood everywhere.  She indicates while in the military, although she was not directly in combat, she was in close proximity to combat and was scared.  After service, working in security she witnessed a forklift accident where a man was cut in half.   Working in a correctional facility, she also saw a woman who hung herself.  

VA outpatient treatment records indicate a diagnosis of an adjustment disorder with depressed mood in July 2004, and a diagnosis of non-military PTSD, based on the childhood incident in December 2010.  The psychiatrist also noted bipolar symptoms at that time, but the Veteran declined any ongoing treatment for her symptoms.  

The Veteran was afforded a VA psychiatric examination in January 2011, which the Board deems inadequate for the following reasons.  At that time, the examiner found no history of diagnosis or treatment for any psychiatric conditions.  This is in contrast to the VA outpatient treatment records outlined above.  It is unclear, then, whether the records were considered.  The examiner, further, declined diagnosing the Veteran with PTSD, finding her claimed stressor to be incompatible with a PTSD diagnosis.  Rather, the examiner diagnosed the Veteran with an "anxiety disorder."  With regard to etiology of the anxiety disorder, the examiner merely stated, "...it is not clear whether this was preexisting and heightened by her experiences in the military, or if it developed during the military."

In light of the examiner's potentially incomplete review of the records and ambiguous etiology opinion with respect to the Veteran's anxiety disorder diagnosis, a new VA examination is necessary. 

The 2011 examiner further noted the Veteran claimed she received on-board therapy in the military although no such records were in the claims file.  The claims file currently contains a record from the USS Detroit indicating that in May 2000 a family friend died and she was requested to attend the funeral in June 2000.  The record was provided by the Veteran by itself with no further context.  The RO must take further steps to ensure all relevant military records are obtained, to include personnel and/or mental hygiene records.  
 
Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim of entitlement to service connection for any acquired psychiatric condition (to include, but not limited to posttraumatic stress disorder).  Ask the Veteran to identify any and all sources of treatment for her disorders and obtain the Veteran's medical records for treatment from any identified source, to include the Herman Kiefer Family Clinic (providing her date of birth as they requested) and the VAMC in Columbia, South Carolina and all associated outpatient clinics from March 2013 to the present.  All efforts to obtain VA records should be fully documented.

2.  Ask the Veteran to identify dates of any therapy treatment she received during her military service, to include on-board the USS Detroit; thereafter, request her personnel records and mental hygiene records for any dates identified from NPRC or any other appropriate agency.  All efforts to obtain service records should be fully documented.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any and all psychiatric disorders found, to include PTSD and anxiety disorder.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should identify all acquired psychiatric diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis was incurred in, aggravated by, or otherwise attributable to the Veteran's military service in light of the Veteran's described events, stressors, and symptoms pre-service, in service, and since service.  

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.   

The examiner must provide a complete rationale for any opinion expressed.

4. After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the severity of her herpes, to include all manifestations. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner is asked to render an opinion reconciling the conflicting evidence of the frequency and severity of the Veteran's outbreaks, how often the Veteran is on medication in a 12 month period, and the percentage of body area affected by her service-connected herpes.  The examiner is asked to further clarify the current severity of the Veteran's disability in accordance with VA rating criteria taking into account the severity during an active outbreak whether or not such an outbreak is present during the examination.  The examiner must provide a complete rationale for any opinion expressed.

5. The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

